DETAILED ACTION
Receipt of Arguments/Remarks filed on 10/14/2021 is acknowledged. Claims 1-3 and 7-24 are currently pending. Claims 11 and 13-21 have been withdrawn. Claim 1 has been amended. Claims 22-24 are newly added. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 1-3, 7-8, 10-11 and 22-24 are allowable. The restriction requirement between Group I and II, and the restriction requirement among the species of the lipid and among the species of the further comprising component as set forth in the Office action mailed on 9/2/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among the species of the lipid and among the species of the further comprising component as set forth in the Office action mailed on 9/2/2020, is withdrawn. Claim 11, directed to the species of the further comprising component is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 13-21 (Group II), directed to a cosmetic composition for use as a cream or a lotion, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Micali on 1/19/2022. 

The application has been amended as follows: 

	Please replace the entirety of claim 1 with the following: 
	A cosmetic concentrate base composition consisting of:
approximately 20% to 25% by weight of a first component, the first component being a phospholipid component;
approximately 25% by weight of a second component, the second component being a lipid component comprising a medium-chain triglyceride, a phytosterol, ceramide 3, avocado oil, sunflower oil, macadamia oil, musk rose oil, and shea butter;
approximately 4% to 5% by weight of a third component, the third component being a hydrophilic component;
optionally one or more of a fatty acid, a vitamin, a mineral, transretinoic acid, a tannin, or a flavonoid; and
a balance in water.

In claim 10: please replace “claim 9” after “composition of” and before “wherein the” in line 1, with “claim 1”.

In claim 11: please replace “claim 9” after “composition of” and before “wherein the” in line 1, with “claim 1”.

In claim 22: please replace “and” after “a tannin” and before “a flavonoid” in line 10, with “or”.

Please cancel claims 9 and 12-21. 


Reasons for Allowance
	Applicant’s arguments, filed 10/14/2021, with respect to the 103 rejection have been fully considered and are persuasive. The 103 rejection has been withdrawn. The arguments are persuasive because the claims now recite a closed “consisting of” transitional phrase which excludes ingredients other than the claimed ingredients from being included in the claimed composition and the prior art teaches compositions comprising additional ingredients which are not recited in the present claims. For example, Albrecht (US 2011/0027327 A1) utilized in the previous prior art rejection requires including 

The following is an examiner’s statement of reasons for allowance:
The instant independent claims 1 and 22 recite “A cosmetic concentrate base composition consisting of” which excludes ingredients other than the claimed ingredients from being included in the claimed composition and none of the prior art references teach a composition that consists of a closed group of elements recited in the instant claims. The prior art references teach compositions which comprise further ingredients/elements which are not recited in the instant claims. For example, Albrecht (US 2011/0027327 A1) utilized in the previous prior art rejection requires including hexapeptide-9 as the active ingredient (see: Example E) and this ingredient required in the prior art does not read on the components recited in the instant claims and is excluded by the recitation “consisting of”. 
Claims 1 and 22 recite in section (b), the lipid components comprised in the composition and the claimed composition requires all of the recited lipid components to be included in the composition. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-3, 7-8, 10-11 and 22-24 are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616